DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 61/669284, Application No. 61/752649, and Application No. 61/752743, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Accordingly, claim 21 and all claims depending therefrom, are not entitled to the benefit of the prior-filed provisional and foreign applications. Claim 21 and all claims depending therefrom, are instead entitled to the benefit only of applicant’s international application. Claim 21 and all claims depending therefrom are therefore afforded the benefit of the effective filing date of July 8, 2013. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 37 - 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 is indefinite because term “about 20 atmospheres” is a relative term which renders the claim indefinite. The term “about 20 atmospheres” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Those of ordinary skill in the art would not understand what specific amount of pressure separates the boundary between values that are “about 20 atmospheres” versus values that are not “about 20 atmospheres.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 - 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 (reference claims) of U.S. Patent No. 10,561,827. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a method for disrupting a fibrin 
All of the limitations of instant claims 21 - 22, 25, and 27 are included in reference claim 1.
All of the limitations of instant claim 23 are included in reference claim 5.
All of the limitations of instant claim 24 are included in reference claim 2.
All of the limitations of instant claim 26 are included in reference claim 3.
All of the limitations of instant claim 28 are included in reference claim 5.
All of the limitations of instant claim 29 are included in reference claim 6.
All of the limitations of instant claim 30 are included in reference claim 7.
All of the limitations of instant claims 31 - 32 are included in reference claim 8.
All of the limitations of instant claims 33 - 34 are included in reference claim 9.
All of the limitations of instant claim 35 are included in reference claim 10. 
All of the limitations of instant claim 36 are suggested by reference claim 11. 
The limitations of claims 37 - 38 are not recited in the reference claims. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of the reference claims to have inflating the dilatation balloon include elevating a pressure in the dilatation balloon to a maximal pressure up to about 20 atmospheres and maintaining the maximal pressure for at least one minute, in order to facilitate disruption of the fibrin sheath and allow time for the surgeon to evaluate the disruption. 

Allowable Subject Matter
Claims 21 - 35 would be allowable if the Double Patenting rejections set forth in this Office action were resolved. 
Claims 37 - 38 would be allowable if the Double Patenting rejections set forth in this Office action were resolved and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The claimed invention is found to be allowable over the prior art for reasons substantially similar to those of the claims of parent application, U.S. 14/413,264, now U.S. Patent No. 10,561,827. 
The International Journal of Angiology : Official Publication of the International College of Angiology, Inc. 21.3 (2012): 129–134, of record, hereinafter “Hacker”) is considered to be the closest prior art. Hacker shows a method for disrupting a fibrin sheath from a host blood vessel and enhancing visualizing thereof (abstract). A dilatation balloon is introduced into the host blood vessel, the dilatation balloon is positioned adjacent the fibrin sheath, and the dilatation balloon is inflated to disrupt the fibrin sheath (angioplasty performed using a balloon, abstract; angioplasty balloon introduced over the wire and disruption of the fibrin sheath performed, pg. 130, 4th paragraph in right column), which occludes the host blood vessel as the balloon is dilated to press against the host blood vessel to achieve the disruption. A contrast enhancing material is injected and the fibrin disruption is verified using imagery (venogram performed to document obliteration of the sheath, abstract; dilute Visipaque used as the contrast agent in obtaining venograms before after fibrin disruption to document resolution of the fibrin sheath, pg. 130, 3rd - 4th paragraphs in right column). 
However, Hacker fails to show that the dilatation balloon catheter comprises an infusion lumen having a lateral infusion opening. In addition, although Hacker delivers contrast enhancing material to the fibrin sheath, Hacker fails to show that the step of delivering the contrast enhancing material comprises injecting the contrast enhancing material through the lateral infusion opening while the dilatation balloon is inflated and is occluding the host blood vessel. 
 (lumen 13A, col. 3, lines 47 - 60 and figs. 1 - 2) having a lateral infusion opening (port 21, figs. 1 - 2). Lee also teaches delivering contrast enhancing material by injecting the contrast enhancing material through the lateral infusion opening (conveying the contrast enhancing fluid dye directly to the vicinity to be treated, col. 2, lines 14 - 23; opening for injecting the contrast medium situated a short distance from the proximal end of the balloon so that a maximum visual enhancement occurs at the site, col. 2, lines 40 - 45; contrast enhancing medium fluid traverses the length of the tube 13 and is injected close to the balloon 11 through open port 21, col. 3, lines 47 - 60 and figs. 1 - 2). However, Lee fails to teach that injecting the contrast enhancing material occurs while the dilatation balloon is inflated and is occluding the host blood vessel.
Kupiecki (US 6,440,097, of record) discloses a balloon catheter with delivery side holes. Kupiecki teaches injecting contrast enhancing material (contrast materials delivered through lumen 130 out of delivery port 132, col. 10, lines 50 - 57; "side-hole" delivery of contrast proximally of the inflated balloon through lumen 130 and out delivery port 132, col. 10, line 65 - col. 11, line 11) while a balloon is inflated and is occluding a host blood vessel (delivery lumen 130 is provided specifically for the delivery of fluid proximally of the inflated balloon simultaneously with balloon dilatation, col. 11, lines 12 - 29).  
However, as explained in applicant’s Remarks filed 3/18/2019 (hereinafter “Remarks”) in parent application, U.S. 14/413,264, now U.S. Patent No. 10,561,827, 
Further, regarding the teachings of Kupiecki, as explained by applicant “those of ordinary skill in the art do not consider these different types of balloons interchangeable and will use different catheters for vessel occlusion and angioplasty when both types are called for in a single procedure” because “occlusion balloons are soft and are designed to occlude the blood vessel with as little effect possible on the surrounding tissue” whereas “dilatation balloons are made with much stiffer, less compliant walls and are designed to handle high pressures that are used when expanding stents and stenotic blood vessels” (pages 12 - 13 of Remarks). 
Examiner therefore concurs with applicant’s assertion on page 13 of the Remarks that a combination of the teachings of Hacker, Lee, and Kupiecki to meet the claimed invention would amount to impermissible hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMELIE R DAVIS/Primary Examiner, Art Unit 3793